DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs filed on 08/01/2019, 10/16/2020 and amendment filed on 11/06/2020 to application filed on 05/03/2019.
Claims 1-4, 8-16, 19 are pending in this case.  Claims 1 and 16 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 and 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Visser, US 2012/0166486 as applied to claim 1 above, and further in view of Greenwood, US 2015/0186352.

Regarding independent claim 1, Visser teaches a computing device comprising (Visser, fig.6, [0022]-[0023]):
a processor configured to (Visser, [0013]):
generate a table including a plurality of fields arranged in a plurality of primary rows and one or more secondary rows (Visser, figures 3, 5; [0017]; rows and subnode/indented rows), wherein:
the plurality of primary rows are generated, for inclusion in the table including common data shared by each primary row of the plurality of primary rows (Visser, figures 3, 5; [0014]; rows having common data “My Company”); and
the one or more secondary rows are generated, for inclusion in the table, at least one field including differing data that differs from the common data (Visser, 
a display configured to display a graphical user interface (GUI), wherein the GUI includes:
the table including the plurality of fields arranged in a plurality of primary rows, wherein the one or more secondary rows are hidden (Visser, figures 3, 5; [0017]; rows are expandable and collapsible using icons; displaying the table having the rows in highest node);  and
a secondary row display selector associated with a primary row of the plurality of primary rows (Visser, figures 3, 5; [0017], [0019]; icons to expand or collapse nodes); and
a user input device (Visser, [0023], “input device”); wherein the processor is further  configured to:
receive, from the user input device, a first user input selecting the secondary row display selector (Visser, figures 3, 5; [0017], [0019],[0023]; selecting an icon to expand a node);
in response to the first user input, output at least one secondary row of the one or more secondary rows associated with the primary row for display in the GUI (Visser, figures 3, 5; [0017], [0019]; selecting an icon in the row to display subnode rows), wherein:
the at least one secondary row is displayed in the table adjacent to the primary row (Visser, figures 3, 5; [0017], [0019]; rows of subnode rows are displayed below the row); and
the plurality of primary rows and the at least one secondary row are displayed in a visually distinguishable manner (Visser, figures 3, 5; 
	However, Visser does not teach the table is generated from a source table; at least in part by identifying, for inclusion in the table, a common data column of the source table. 
	Greenwood teaches a processor configured to:
generate, from a source table, a table including a plurality of fields arranged in a plurality of primary rows and one or more secondary rows (Greenwood, figures 1-7, 9-11; [0044]-[0054], [0077]; generating a table starting from a data table of fig.1), wherein:
the plurality of primary rows are generated at least in part by identifying, for inclusion in the table, a common data column of the source table including common data shared by each primary row of the plurality of primary rows (Greenwood, figures 1, 3; 9-11; [0077]-[0079]; assigning first level for a column having common data of the data table to generate a table having each of primary rows sharing the common data); and
the one or more secondary rows are generated at least in part by identifying, for inclusion in the table, at least one field including differing data that differs from the common data (Greenwood, figures 1, 3, 15, 17; [0086]-[0088]; assigning second level for a column having different data that differs from the common data generating the table having at least one secondary rows).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Greenwood’s teaching and Visser’s teaching to include generate the table from a source table, the plurality of primary rows are generated at least in part by identifying, for inclusion in the table, a common data column of the source table including common data shared by each primary row of the plurality of primary rows, the one or more 
Regarding claim 2, which is dependent on claim 1, Visser teaches wherein the first user input is a keyboard input (Visser, fig.6, item 620).
Regarding claim 3, which is dependent on claim 1, Visser teaches wherein:
the GUI includes a respective selector display area adjacent to each primary row (Visser, figures 3, 5; [0017], [0019]; icons on the left of the nodes);  and
for each primary row associated with the at least one secondary row of the one or more secondary rows, the respective secondary row display selector of that primary row is located in the selector display area of that primary row (Visser, figures 3, 5; [0017], [0019]; icons on the left of each row of nodes).
Regarding claim 4, which is dependent on claim 1, Visser teaches wherein the processor is further configured to:
output a secondary row hide selector in response to the first user input (Visser, figures 3, 5; [0003], [0015]-[0017]; replace the icon to expanded icon for collapse);
receive a second user input selecting the secondary row hide selector (Visser, figures 3, 5; [0003], [0015]-[0017]; selecting expanded icon for collapse); and
in response to the second user input, hide the at least one secondary row of the one or more secondary rows (Visser, figures 3, 5; [0003], [0015]-[0017]; collapsing rows of subnodes).
Regarding claim 8, which is dependent on claim 1, Visser teaches wherein at least one secondary row is displayed below the primary row associated with the secondary row display selector (Visser, figures 3, 5; [0017], [0019]; rows of subnodes are displayed below the node).
Regarding claim 9, which is dependent on claim 1, Greenwood teaches wherein each pair of successive primary rows of the plurality of primary rows is displayed to be separated by a gap (Greenwood, fig.13, [0081]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Greenwood’s teaching and Visser’s teaching to include each pair of successive primary rows of the plurality of primary rows is displayed to be separated by a gap, since the combination would have facilitated the user to view/recognize different groups as well as theirs relationship when a blank row is inserted between groups.
Regarding claim 10, which is dependent on claim 1, Visser teaches wherein at least one secondary row is displayed in a drawer including one or more selectors (Visser, figures 3; each subnodes can have icons to expand and collapse).
Regarding claim 11, which is dependent on claim 1, wherein the plurality of primary rows and at least one secondary row are visually distinguishable according to a visual characteristic selected from the group consisting of color, height, width, and indentation (Visser, figures 3, 5; [0017], [0019]; rows of node and subnodes are displayed in indentation).
Regarding claim 12, which is dependent on claim 1, wherein the GUI includes a browser in which the table is displayed according to a front-end framework of the browser (Visser, [0023]; application add-on for displaying the table).
Claims 13-16, 19 are for a method performing by the computer device in claims 1-4, and 11 respectively and are rejected under the same rationale

Response to Arguments
Applicant's arguments filed pm 11/06/2020 have been fully considered but they are not persuasive.
Applicant mainly argue with respect to claim 1 that “Greenwood does not disclose or suggest that an initially displayed plurality of primary rows are generated at least in part by identifying, for inclusion in the table, a common data column of the source table including common data shared by each primary row of the plurality of primary rows. In addition, Greenwood does not disclose or suggest that one or more initially hidden secondary rows are generated at least in part by identifying, for inclusion in the table, at least one field including differing data that differs from the common data” (Remarks, pages 9-12).
Examiner respectfully disagrees. Greenwood teaches the amended limitations as explained in the rejection above. Greenwood teach generating tables (figures 2-6, 9-25) from a table (fig. 1).  Greenwood teaches generating a table having each of primary rows sharing common data from a common data column of source table; and generating the table having at least one secondary rows including at least one field including different data that differs from the common data as explained in the rejection above.  Visser teaches initially hidden secondary rows are generated.  Therefore, the combination of Greenwood and Visser teach limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Spada et al., US 2013/0205192 teaches TEXT IMPORT TOOL FOR A TECHNICAL COMPUTING ENVIRONMENT.
Kusumura et al., US 2020/0387664, fig.2 teaches generating a table from another table.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THU V HUYNH/Primary Examiner, Art Unit 2177